Title: To Benjamin Franklin from John Barry, 15 March 1782
From: Barry, John
To: Franklin, Benjamin


Sir
L.Orient March 15. 1782
I had the honor of receiving your Excellencys Dispatches Containing two packages directed to the Honle. Robt. Morris Esqr Superintendant of the Finances of the United States of America at Philadelphia, and two Directed to the Honle Robt. B Livingston Esqr. Secretary for Foreign affairs at Philadelphia and shall sail in a few hours for America— By this time you have received the Account I hope— and as for the Ships going to Brest, I can assure your Excellency that she is not fit to take in Dry Goods, owing to her Working so much in a Gale of Wind— I remain Sir With Proper Respect Your Excellencys Most Obdt. Huml Servt.
John Barry
His Excellency Benja. Franklin Esqr
 
Addressed: His Excellency / Benja: Franklin Esqr / plenipotentiary for the United States / of America / Paris / Passey
